Gest, J.,
The petition of the Law Association of Philadelphia, by its Committee of Censors, for the disbarment of William B. Gery, and his answer thereto, together with the testimony in the case, having been heard by the court in banc (all five judges sitting), their opinion was filed on Jan. 30, 1925, by VanDusen, J., and a decree was then entered striking the name of William B. Gery from the record of attorneys of this court.
The respondent has now filed numerous exceptions to the findings of fact and law made by the court, and the order of disbarment, which we decline to consider. The order made on Jan. 30, 1925, was a definitive decree, to which no exceptions can be filed. The remedy of the respondent, if we have committed error, is by appeal, Hazzard’s Estate, 19 Dist. R. 671. In that case the exceptions were dismissed, but we think the better practice is to strike them from the record, inasmuch as they were improperly filed.
And now, Feb. 21, 1925, the exceptions of William B. Gery are stricken from the record.